KRUEGER, Judge.
The appellant was tried and convicted of the offense of murder, and his .punishment was assessed at confinement in the state penitentiary for a term of two years.
The record is before us without a statement of facts or bills of exception. No defect either, in the indictment or procedure has been pointed out or, has been perceived. No •questioii is presented for review.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of-the Court of Criminal Appeals and approved by the court.